DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A/F in the reply filed on 2/12/2021 is acknowledged.

Claims 11-13are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.

Claim Objections
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitations "the pre-determined duration of operation" and “the core damage operation”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US 2009/0279658), hereinafter called 658, in view of Blum et al. (US 4,186,049), hereinafter called 049.
	658 discloses: A method of operating a nuclear power plant, the nuclear power plant comprising a molten salt reactor (MSR) to produce heat, a heat exchanger system, and an end use system, the heat exchanger system to receive heat produced by the MSR and to provide the received heat to the end use system, the method comprising steps of: operating the MSR (Fig. 7), the MSR comprising a vessel (20), a graphite moderator core (50) positioned in the vessel, and a molten salt (28) circulating at least in the vessel, the heat exchanger system (115-117) having an inside portion located inside the vessel and an outside portion located outside the vessel (Fig. 7), each heat exchanger having an inlet conduit and an outlet conduit, each inlet conduit and each outlet conduit extending from each respective heat exchanger, the vessel being sealed to permanently integrate the graphite core into the vessel (Fig. 8); shutting down the MSR in response to a shutdown event occurring, to obtain a shut-down MSR ([0107]); severing any operational connection (301) between the inlet conduits and the outlet conduits of the shut-down MSR and the outside portion of the heat exchanger system, to obtain a severed, shut-down MSR; sequestering the severed, shut-down MSR ([0107]); and operationally connecting (301) a replacement MSR to the outside portion of the heat exchanger system located outside the vessel of the 
	658 does not specifically state that the inside portion having a plurality of heat exchangers, each heat exchanger having an inlet conduit and an outlet conduit, each inlet conduit and each outlet conduit extending from each respective heat exchanger, through the vessel, toward the outside portion of the heat exchanger system and connecting each respective heat exchanger to the outside portion of the heat exchanger system.
	049 teaches: the inside portion having a plurality of heat exchangers (10), each heat exchanger having an inlet conduit (11) and an outlet conduit (12), each inlet conduit and each outlet conduit extending from each respective heat exchanger, through the vessel (8), toward the outside portion of the heat exchanger system and connecting each respective heat exchanger to the outside portion of the heat exchanger system (Fig. 1).  Therefore it would have been obvious to a person having ordinary skill in the art, at the time of filing, to modify 658 in view of 049 for the predictable result of minimizing major components outside the reactor vessel to minimize exposure to personnel and to create easier maintenance and replacement situations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARSHALL P O'CONNOR/Primary Examiner, Art Unit 3646